Citation Nr: 0214139	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if the claim is reopened, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for bilateral hearing loss.

On July 9, 2001, the Board issued a decision denying the 
application to reopen the claim.  The veteran appealed the 
Board's decision to the U. S. Court of Appeals for Veterans 
Claims (Court).  In November 2001, the Court issued an order 
which granted the VA Secretary's August 2001 motion to vacate 
the Board's July 9, 2001 decision and remand the case to the 
Board for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), as well as for consideration of the combat 
provisions of 38 U.S.C.A. § 1154.  The case was subsequently 
returned to the Board.  By a May 2002 letter, the Board gave 
the veteran and his representative an opportunity to submit 
additional evidence and argument.  Thereafter, additional 
evidence was submitted.

The present Board decision addresses the question of whether 
new and material evidence has been submitted to reopen the 
claim for service connectin for bilateral hearing loss; and 
the Board finds favorably on that issue.  Another Board 
decision on the merits of the claim for service connection 
for bilateral hearing loss will be issued at a later date, 
after the Board completes additional development of the 
evidence on the claim, as provided by 38 C.F.R. § 19.9 as 
amended.


FINDINGS OF FACT

In an unappealed April 1996 decision, the RO denied an 
application to reopen a previously denied claim for service 
connection for bilateral hearing loss.  Evidence received 
since the April 1996 determination by the RO includes some 
evidence which is not cumulative or redundant of evidence 
previously considered, and which, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the April 
1996 RO decision which denied the claim for service 
connection for bilateral hearing loss, and thus the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1951 to September 1953.  He served in Korea, in the infantry, 
and he engaged in combat (he was awarded the Combat 
Infantryman Badge).

The veteran's service medical records include a March 1951 
pre-induction examination which noted that examination of the 
right ear showed diminished light reflex of the eardrum and 
signs of slight sclerosis; right ear hearing was reduced to 
10/15 on whispered and spoken voice testing; and the left ear 
had normal hearing of 15/15 on voice testing.  On a September 
1951 induction examination, examination of the right ear 
showed diminished light reflex of the eardrum; right ear 
hearing was reduced to 10/15 on whispered and spoken voice 
testing; and the left ear had normal hearing of 15/15 on 
voice testing; the examiner listed a defect of right ear 
defective hearing, which was not considered disqualifying; 
and the veteran's physical profile ("PULHES") included a "2" 
for hearing, indicating a mild defect.  On an accompanying 
medical history form, the veteran gave a history of right ear 
defective hearing.  In December 1951, the veteran was seen 
for a complaint of difficulty with right ear hearing, and a 
consultation was planned.  When seen in January 1952, the 
veteran complained of loss of hearing in his right ear for 1 
1/2 years with occasional discharge from that ear.  Physical 
examination of the ears was negative.  Both ears reportedly 
had hearing of 4/15 on whispered voice testing and 10/15 on 
spoken voice testing.  A February 1952 audiogram depicts 
diminished hearing in both ears to about the same degree.  
The rest of the service medical records do not refer to 
hearing loss.  At the September 1953 service separation 
examination, the ears were normal on clinical evaluation, and 
hearing was normal (15/15) in both ears on voice testing.  On 
an accompanying medical history form, the veteran denied a 
history of ear problems.

In January 1968, the veteran filed his claim for service 
connection for bilateral hearing loss.  

A VA audiology examination given in April 1968 found the 
veteran to have bilateral sensorineural hearing loss, and he 
gave a history of hearing loss since service.  

In a June 1968 decision, the RO denied service connection for 
bilateral hearing loss.  The veteran did not file a timely 
appeal of this decision.

In March 1982, the veteran again claimed service connection 
for defective hearing.  In a May 1982 letter, the RO notified 
the veteran that new evidence must be submitted to reopen the 
claim.  The veteran did not submit any additional evidence, 
and as such the claim was abandoned.

A November 1989 VA outpatient record mentions a complaint of 
diminished hearing.  A VA examination in July 1990 noted that 
the veteran had mild deafness.

In a November 1995 statement, a private physician, Dr. M. 
Irizarry, indicating that the veteran suffered from loss of 
hearing in both ears, with greater loss of hearing in the 
right ear.  Dr. Irizarry indicated that the veteran related 
his history to him, stating that his hearing loss was 
produced by an explosion near his head while he was serving 
in the Army in 1951 in the Korean War.  Dr. Irizarry stated 
that the veteran's condition was progressive and permanent in 
nature and incapacitated him in his daily functions.

In April 1996, the RO denied the veteran's application to 
reopen the claim for service connection for hearing loss, 
finding that new and material evidence had not been 
submitted.  The veteran filed a notice of disagreement with 
this decision in April 1996, he was furnished a statement of 
the case in November 1996, and he filed a substantive appeal 
in December 1996.  In his substantive appeal, he said his 
hearing loss was aggravated in service as a result of firing 
weapons and noise exposure. 

In December 1996, the veteran submitted another statement by 
Dr. Irizarry, which related that the veteran had hearing loss 
in both ears, with greater hearing loss in the right ear, as 
the result of an explosion near his head while he was in 
service in 1951, as related to Dr. Irizarry by the veteran.  

In a December 1996 supplemental statement of the case, the RO 
found this evidence was not new and material to reopen the 
claim. 

In May 1997, the veteran submitted a statement withdrawing 
his appeal of the RO's April 1996 decision which denied his 
application to reopen the claim for service connection for 
hearing loss.  Thus, the RO's April 1996 decision became a 
final one.

A VA general medical examination from January 1998 noted that 
the veteran had moderate sensorineural hearing loss.

In April 2000, the veteran submitted an application to reopen 
the claim for service connection for bilateral hearing loss.  

He submitted a statement from Dr. Irizarry, dated in April 
2000.  In this statement, Dr. Irizarry again said that the 
veteran suffered from bilateral sensorineural hearing loss, 
and it was stated that his hearing loss was worse in his left 
ear.  The doctor noted that the veteran gave a history of his 
hearing loss beginning in service.  According to the history 
from the veteran, his hearing was normal upon his service 
entrance examination, he was not treated for the problem in 
service, and the condition had grown progressively worse.  
Dr. Irizarry noted that he was the veteran's family doctor 
and had not treated him for hearing loss, and had obtained 
his information from the veteran's medical history.

In a May 2000 rating decision, the RO denied the veteran's 
application to reopen his claim for service connection for 
hearing loss, finding that the evidence submitted was not new 
and material.  The veteran appealed this determination.

In October 2000, the veteran was given a VA audiology 
examination which indicated he had bilateral moderately 
severe sensorineural hearing loss and would be fitted with 
hearing aids.

In June 2002, the veteran submitted a copy of a January 1991 
VA outpatient audiology evaluation.  This notes he gave a 
history which included progressive bilateral hearing loss for 
many years, speech discrimination problems, suppuration in 
the left ear in 1950, high blood pressure, periodic bilateral 
tinnitus, and acoustic trauma due to an explosion while in 
training during his military service.  Current testing showed 
mild to moderately severe bilateral sensorineural hearing 
loss.  

Also in June 2002, the veteran submitted a May 2002 audiology 
evaluation from the Advance Hearing Center in San Juan.  He 
gave a history which included difficulty hearing words and 
that his auditory problems began after having served in the 
Army.  The examination found moderate to moderately severe 
hearing loss in both ears.  

II. Analysis

The motion to the Court by the VA Secretary and the Court 
order in this case indicate that the Board should address the 
applicability of the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The Board need not address VCAA 
compliance at the present time, since it finds favorably on 
the issue which was before the Court, namely whether new and 
material evidence has been submitted to reopen the claim for 
service connection for bilateral hearing loss.  Suffice it to 
say, the duty to assist provisions are limited (e.g., a VA 
examination is not required) until a previously denied claim 
has been reopened with new and material evidence.  Id.

The veteran's claim for service connection for bilateral 
hearing loss was originally denied by the RO in June 1968.  
He did not appeal this decision.  In April 1996, the RO 
denied his application to reopen the claim.  He appealed this 
decision, but he withdrew his appeal prior to consideration 
by the Board.  See 38 C.F.R. § 20.204.  As a result, the 
April 1996 RO decision is also a final one.  The claim for 
service connection may only be reopened if new and material 
evidence has been submitted since the last final RO decision 
in April 1996.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).   

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to VA decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  [The Board 
notes that a recent change to the regulation has redefined 
"new and material evidence;" however, this latest definition 
is not applicable to the present case as it applies only to 
applications to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).] 

Evidence available at the time of the RO's decision in April 
1996 indicated that the veteran was noted to have right ear 
hearing loss when he entered service in 1951, he was seen for 
hearing loss complaints during service, and there were no 
complaints or findings of hearing loss of either ear at the 
time of the 1953 service separation examination.  Hearing 
loss of both ears was medically noted in both ears in 1968 
and thereafter, and the veteran gave a history of the problem 
starting in service.  In a 1995 statement, Dr. Irizarry noted 
the veteran had bilateral hearing loss and gave a history of 
the problem being due to an explosion in service.

Much of the evidence submitted since the final April 1996 RO 
decision consists of cumulative or redundant medical evidence 
documenting hearing loss long after service.  The veteran 
has, however, recently submitted additional post-service 
medical records, including a 1991 VA outpatient audiology 
evaluation and a 2002 private audiology evaluation, which 
note a history of hearing loss since noise exposure in 
service.  Moreover, as pointed out in the VA Secretary's 
motion to the Court, the veteran's combat service, and the 
related provisions of 38 U.S.C.A. § 1154 must be taken into 
account in his case.  The additional evidence submitted 
includes some evidence which is neither cumulative nor 
redundant, and which, when viewed in connection with evidence 
previously on file (including some positive findings of 
hearing loss in the service medical records), is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

All considered, the Board finds that new and material 
evidence has been submitted to reopen the claim for service 
connection for bilateral hearing loss.  This does not mean 
that service connection is granted; rather, the merits of the 
claim will be addressed on a de novo basis (see Manio, supra) 
in a subsequent Board decision which will be prepared after 
the Board completes additional development of the evidence.







ORDER

The claim for service connection for bilateral hearing loss 
has been reopened with new and material evidence; to this 
extent only, the appeal is granted.



_____________________________
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

